Citation Nr: 0018909	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-01 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for a sinus condition, 
including headaches.

4.  Entitlement to a higher initial evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1991 to 
March 1995.  This appeal comes before the Board of Veterans' 
Affairs (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied the appellant's claims of 
entitlement to service connection for right ear hearing loss, 
left ear hearing loss and a sinus condition, and which 
granted entitlement to service connection for tinnitus, 
assigning a noncompensable evaluation.

Pursuant to the holding of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter Court) 
in Manlincon v. West, 12 Vet. App. 238 (1999), the issue of 
an effective date earlier than January 19, 1999 for the 
increase to a 10 percent evaluation for the appellant's 
tinnitus disability will be addressed in the REMAND section 
which follows the ORDER section in the decision below.  The 
issue of service connection for a sinus condition will also 
be addressed in the REMAND section below.


FINDINGS OF FACT

1.  The right hearing loss currently shown is of insufficient 
severity to constitute a disability for which service 
connection can be granted under applicable VA regulation.

2.  The January 1998 and February 1998 VA examination reports 
show that the appellant was diagnosed with left ear 
sensorineural hearing loss, which the examiner opined is the 
result of exposure to loud noises during his active service.

3.  All relevant evidence necessary for a fair and informed 
decision concerning the issue of a higher initial evaluation 
for the service-connected tinnitus has been obtained by the 
originating agency.

4.  Neither the old nor the new criteria governing the 
evaluation of tinnitus is more advantageous to the appellant.

5.  The appellant's tinnitus is the result of acoustic trauma 
incurred in service, and is manifested by complaints of 
recurrent, intermittent ringing, which the appellant 
describes as being a 3 in severity on a scale of 1 to 5, 
where 1 signifies mild, and 5, severe.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for right ear hearing 
loss.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999).

2.  The claim for service connection for left ear hearing 
loss is well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 Fed. 604 
(Fed. Cir. 1996) (per curiam) (table).

3.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, 
4.87(a), Diagnostic Code 6260 (1998) and Diagnostic Code 6260 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question with regard to any claim for service 
connection is whether it is well grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The Court has said 
that the statutory 'duty to assist' under 38 U.S.C.A. 
§ 5107(a) does not arise until there is a well-grounded 
claim.  Grivois v. Brown, 6 Vet. App. 136 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  For a claim to be well 
grounded, there must be more than just an allegation; a 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The three elements of a 'well-grounded' claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions are 
beyond the competence of the appellant.

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  These considerations pave the way for the analysis 
below.




I.  Service connection claims.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
A disability, which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss, 
if not shown in service, may be service-connected if shown to 
be disabling to a degree of 10 percent or more during the 
first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A.  Hearing loss.

The determination of whether a veteran has a hearing loss for 
which service connection may potentially be granted is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability (for VA purposes) when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirements for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  The Court explained that the threshold for 
normal hearing is from 0 to 20 decibels and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley, at 157.  The Court further opined that 38 C.F.R. 
§ 3.385 operates only to establish when a hearing loss can be 
service connected.  Hensley at 159.  It was also found that, 
regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.

The October 1990 entrance into service examination included 
audiometric testing of the appellant.  The puretone threshold 
results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
5
LEFT
0
0
5
55
55

Review of the service medical records reveals a report of 
audiometric testing, conducted in July 1992.  The puretone 
threshold results, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10
LEFT
5
5
5
55
55

The appellant also underwent audiometric testing in July 
1993.  The puretone threshold results, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
15
15
LEFT
10
5
10
55
60

The appellant underwent further in-service audiometric 
testing in January 1995.  The puretone threshold results, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
15
LEFT
10
0
5
100+
60

The appellant subsequently underwent a post-service VA 
audiometric evaluation in January 1998; pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
25
LEFT
5
5
10
55
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.

The appellant has contended, in various written statements, 
that he has sustained bilateral hearing loss as the result of 
exposure to noise during his active service in the Air Force.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The regulation at 38 C.F.R. § 3.385 
defines hearing disability for VA purposes.  That regulation 
prohibits a finding of hearing disability where threshold 
hearing levels at 500, 1000, 2000, 3000, and 4000 Hz are all 
less than 40 decibels and at least three of those threshold 
levels are 25 decibels or less.  Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).

In order for the appellant to be granted service connection 
for hearing loss, there must be evidence of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v.  
Derwinski, 2 Vet. App. 141, 143 (1992).  While the appellant 
has shown exposure to acoustic trauma in-service, the 
audiometric testing conducted by the VA, in January 1998, 
revealed that the appellant's hearing in his right ear does 
not demonstrate any pertinent level over 40 decibels or three 
levels greater than 25 decibels or a speech recognition score 
less than 94 percent.  While a private evaluation, dated in 
August 1997, is of record and reflects a diagnosis of 
bilateral sensorineural hearing loss, this evaluation is not 
accompanied by audiological findings.  Moreover, the January 
and February 1998 VA audiological findings and diagnoses are 
more recent.  Thus, the Board finds that the August 1997 
diagnosis, absent audiological findings, is not probative.

Accordingly, there is no evidence that the appellant 
currently has any right hearing loss disability which is of 
service origin and meets the criteria set forth in 38 C.F.R. 
§ 3.385.  Therefore, the appellant's claim for service-
connected disability benefits for loss of hearing in the 
right ear is not well grounded.  Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

As for the left ear, it is clear from the appellant's October 
1990 entrance examination that he manifested a significant 
hearing loss at frequencies of 3000 Hz and above.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The underlying disorder, as opposed to 
the symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The January 1998 and February 1998 VA examination reports 
establish that the appellant has been diagnosed with left ear 
high frequency sensorineural hearing loss, described as 
"moderate" and "moderate severe".  The Board notes that 
the audiometric evidence cited above is not contradicted by 
any other medical evidence in the claims file and that the 
appellant has been granted service connection for tinnitus 
based on exposure to acoustic trauma during service.  
Finally, the examiner who conducted the February 1998 
examination opined that the appellant's left sided unilateral 
hearing loss, tinnitus, and dizziness could be attributed to 
his history of noise exposure, noting that the appellant 
reported that he was exposed to excessive noise in the 
military.

Thus, the Board finds that the record contains competent 
medical evidence of current diagnosis of left ear 
sensorineural hearing loss and of a nexus between this 
currently diagnosed condition and his active service.  
Therefore, the appellant's left ear hearing loss claim is 
found to be well grounded.




B.  38 U.S.C.A. § 5103(a).

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  

The Board notes that the RO notified the appellant in the 
March 1998 rating decision that the medical records in 
evidence demonstrated that he had normal hearing in his right 
ear.  The Board views that information, and the information 
contained in the November 1999 Supplemental Statement of the 
Case (SSOC) and in this decision, as informing the appellant 
of the type of evidence needed, thus satisfying Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

In addition, in this case, unlike the situation in Robinette, 
the appellant has not put the VA on notice of the existence 
of any specific, particular piece of evidence that, if 
submitted, could make his right ear hearing loss claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a).

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any right ear hearing 
loss and since he has failed to present competent medical 
evidence that his claim is plausible, the appellant's claim 
for service connection for right ear hearing loss must be 
denied as not well grounded.  Dean v. Brown, 8 Vet. App. 449 
(1995).

II.  Increased rating claim.

The appellant has presented a well-grounded claim for a 
higher initial disability evaluation for his service-
connected tinnitus within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The 
appellant has not alleged the existence of any records of 
probative value that may be obtained, and which have not 
already been associated with his claims file.  Accordingly, 
the Board finds that all relevant facts have been properly 
developed and the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a), has been satisfied.

The Board notes that the Court held, in Fenderson v. West, 12 
Vet. App. 119 (1999) that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  The Board 
therefore has listed the issue as an increased initial rating 
on the title page.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§  4.1, 4.2, 4.10, 4.41.  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
38 C.F.R. § 4.2 requires that the whole recorded history be 
reviewed to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The most current evidence of the present level of disability 
is found in the reports of the VA medical examinations 
conducted in January and February 1998.

Service connection for tinnitus was originally granted by the 
RO in a November 1999 rating decision.  A noncompensable 
evaluation was then granted, effective in January 1999, which 
is when the appellant's claim for service connection for 
tinnitus was received.  In April 2000, the RO increased this 
evaluation to 10 percent, effective in January 1999.  This 
evaluation has been confirmed and continued to the present.

The 10 percent rating for the veteran's service-connected 
tinnitus was assigned under Diagnostic Code 6260, for 
tinnitus that is recurrent.  This is the maximum evaluation 
provided under this code provision.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1999).

The Board notes that regulations concerning the evaluation of 
diseases of the ear, including tinnitus, were revised, 
effective June 10, 1999.  See 64 Fed. Reg. 25208, 25209, 
25210 (1999).  In the January 2000 statement of the case, the 
RO evaluated the appellant's hearing impairment under both 
the old and new regulations, and also gave him notice of the 
old and the new regulations.  The Board must now consider 
whether either the old or the new criteria is more 
advantageous to the appellant.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); VAOPGCPREC 11-97 (O.G.C. Prec. 
11-97).

Concerning the evaluation of tinnitus, the revised 
regulations effected the following changes.  First, the June 
10, 1999 regulations removed the requirement under Diagnostic 
Code 6260 that tinnitus be persistent as a symptom of head 
injury, concussion or acoustic trauma to warrant a 
compensable evaluation.  The new regulations now require only 
that the tinnitus be recurrent.  Second, the reference to 
Diagnostic Code 8046 has been omitted.  However, Diagnostic 
Code 8046, itself, was not affected by this revision, and has 
neither been removed or revised.  Third, a Note was added to 
Diagnostic Code 6260 indicating that a separate evaluation 
for tinnitus may be combined with an evaluation under 
Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, 
except when tinnitus supports an evaluation under one of 
those diagnostic codes.  Finally, 38 C.F.R. § 4.85 was 
revised to now require that, in evaluating any (emphasis 
added) claim for impaired hearing, reference must be made to 
38 C.F.R. § 3.350, and a determination must also be made as 
to whether the veteran may be awarded special monthly 
compensation due to deafness or deafness in combination with 
other specified disabilities.  

The Board notes that, as revised by the new regulations, 
Diagnostic Code 6260 still provides for a maximum 10 percent 
evaluation and as such, evaluation of the appellant's 
symptomatology under this code under either the old or the 
revised criteria would not result in a higher evaluation in 
the present case.  Concerning the applicable regulations as a 
whole, the Board finds that neither the old nor the new 
rating criteria are more favorable the appellant.  See 
Karnas, supra.

A higher evaluation may be granted, in certain circumstances, 
if tinnitus is associated with other disabilities.  However, 
there is no evidence of associated labyrinthitis (38 C.F.R. § 
4.87a, Diagnostic Code 6204 (1998)) or Meniere's syndrome (38 
C.F.R. § 4.87, Diagnostic Code 6205 (1999)) such that would 
warrant an increased evaluation.  Rather, the January 1998 
and February 1998 VA examination reports reflect complaints 
of recurrent tinnitus, which the appellant described as 3 on 
a scale of 1 to 5, with 1 being mild and 5 being severe; 
hearing loss; and headaches.  He reported no other 
complaints.  The examiners observed normal auricles, external 
auditory canals, and tympanic membranes; and found no middle 
ear effusions or middle ear infectious disease process.  The 
examiners diagnosed right ear hearing within normal limits, 
left ear hearing with moderate and moderate severe high 
frequency sensorineural hearing loss, left sided tinnitus, 
dizziness, and headaches.  Private and VA outpatient 
treatment reports note complaints of and treatment for 
headaches-diagnosed as possible migraines-and recurring 
sinusitis.  A January 2000 statement from a private physician 
further demonstrates that the appellant's intermittent 
tinnitus, described as greater on the left than on the right, 
exacerbates his migraine headaches.

The Board notes that the appellant has claimed service 
connection for sinusitis, including headaches, which is the 
subject of a remand immediately following this decision.  As 
this claim is a separate issue on appeal, the Board will not 
consider these symptoms in evaluating the appellant's 
service-connected tinnitus.

After consideration of the evidence, the Board finds that the 
criteria for a rating greater than 10 percent for tinnitus 
are not met under Diagnostic Codes 6260 (1998 & 1999), 6204 
(1998), and 6205 (1999).  Specifically, a rating greater than 
10 percent is not provided under Diagnostic Code 6260.  
Concerning Diagnostic Codes 6204 and 6205, the medical 
evidence does not show, and the appellant has not contended, 
that he has been diagnosed with either labyrinthitis or 
Meniere's syndrome.

Additional compensable evaluations are afforded for symptoms 
of tinnitus associated with chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (38 C.F.R. § 4.87, Diagnostic 
Code 6200 (1999)), and under Diagnostic Code 8046 for purely 
subjective complaints of, inter alia, tinnitus that is a 
symptom of cerebral arteriosclerosis, or for subjective 
complaints of, inter alia, tinnitus where a proper diagnosis 
of multi-infarct dementia with cerebral arteriosclerosis has 
been made (38 C.F.R. § 4.124a, Diagnostic Code 8046 (1998 & 
1999)).  However, recent medical findings, described fully, 
above, are devoid of any complaints of or treatment for, or 
findings or diagnoses of the required manifestations.  There 
are therefore no disabilities, which may be evaluated under 
these diagnostic codes.

Finally, as noted above, the revised regulations require 
consideration as to whether or not special monthly 
compensation may be granted under 38 C.F.R. § 3.350.  The 
Board notes that in order to warrant special monthly 
compensation, the veteran must exhibit deafness of both ears, 
the absence of air and bone conduction, or complete organic 
aphonia with constant inability to communicate by speech 
under 38 C.F.R. § 3.350(a) (1999); bilateral deafness rated 
at 60 percent or more disabling (with hearing loss in at 
least one ear being service-connected) in combination with 
service-connected bilateral visual acuity of 5/200 or less, 
or service connected total deafness in one ear or bilateral 
deafness rated at 40 percent or more disabling (with hearing 
loss in at least one ear being service-connected) in 
combination with service connected blindness in both eyes, or 
absolute deafness combined with the loss of use of two 
extremities under 38 C.F.R. § 3.350(e) (1999); loss of eyes 
or blindness combined with deafness and/or loss of the use of 
a hand or foot, or blindness in both eyes with bilateral 
deafness rated at no less than 30 percent (with hearing loss 
in at least one ear being service-connected) under 38 C.F.R. 
§ 3.350(f) (1999).

The medical evidence, however, does not establish that the 
required manifestations for special monthly compensation 
under 38 C.F.R. § 3.350 (1999) are present.  First, while the 
medical evidence demonstrates that the appellant exhibits 
hearing loss, he has not been found to be deaf in either ear.  
Rather, the January 1998 and February 1998 VA examination 
reports evidence moderate severe sensorineural hearing loss 
in the left ear and hearing within normal limits in the right 
ear.  Speech discrimination was noted to be 92 percent in the 
left ear and 96 percent in the right ear.  The report 
reflects diagnoses of moderate and moderate severe high 
frequency sensorineural hearing loss in the left ear and 
hearing within normal limits in the right ear.  The appellant 
has not contended, nor does the medical evidence establish, 
that he is unable to communicate by speech, is blind, or has 
lost the use of any extremities; is neither is he service 
connected for any such condition(s).

After consideration of the evidence, the Board finds that the 
criteria for additional compensable evaluations for symptoms 
of tinnitus are not met under Diagnostic Codes 6200 (1999) 
and 8046 (1998 & 1999).  In addition, the Board finds that 
the criteria for special monthly compensation under 38 C.F.R. 
§ 3.350 (1999) are not met.  Specifically, the medical 
evidence does not show, and the appellant has not contended, 
that he has been diagnosed with chronic suppurative otitis 
media, mastoiditis, or cholesteatoma.  Nor does the medical 
evidence reflect that he has been diagnosed with cerebral 
arteriosclerosis or multi-infarct dementia with cerebral 
arteriosclerosis.  Finally, the medical evidence does not 
establish that the appellant has deafness or deafness in 
combination with other specified disabilities.

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question. 

The foregoing does not preclude the grant of a higher 
evaluation for the appellant's tinnitus, however.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The appellant has not recently 
required hospitalization for his tinnitus, nor is it shown 
that he currently requires frequent treatment for this 
condition.  In addition, while a private physician has stated 
that the appellant's tinnitus "is great enough, especially 
on the left, that he has difficulty performing his duties in 
his current profession," the appellant has presented no 
evidence that he has, in fact, missed time from work, or been 
disciplined or terminated due to his inability to function 
because of his service-connected tinnitus.  The record does 
not present evidence that the impairment resulting from the 
service-connected tinnitus, alone, interferes markedly with 
the appellant's employment.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
the tinnitus is adequately compensated by the 10 percent 
schedular evaluation under Diagnostic Code 6260.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1999) is not warranted in this case.  See also Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

The appellant's claim for service connection for right ear 
hearing loss is denied as not well grounded.

The issue of entitlement to service connection for left ear 
hearing loss is well grounded.  To this extent only, the 
appeal is granted.

The claim for an initial evaluation greater than 10 percent 
for tinnitus is denied.


REMAND

The appellant seeks entitlement to service connection for 
left ear sensorineural hearing loss and sinusitis, including 
headaches; and to an earlier effective date for his service-
connected tinnitus.  The Board has reviewed the record and 
finds that additional development is required prior to the 
completion of appellate action.

First, the Board notes that the January 1998 VA examination 
report in which left ear sensorineural hearing loss was 
diagnosed contained a recommendation for further auditory 
brain (evoked) response testing.  This was accomplished the 
following month and the results, dated in February 1998, show 
that hearing was within normal limits, bilaterally.  In 
addition, the appellant's report of medical examination prior 
to entrance into active service, dated in October 1990, 
reflect the following audiological evaluation results 
concerning the left ear, revealing the following pure tone 
thresholds in decibels:




HERTZ



500
1000
2000
3000
4000






LEFT
0
0
5
55
55

These findings are sufficient to establish hearing loss in 
the left ear under the 38 C.F.R. § 3.385 (1999).  

Second, concerning the appellant's claim for sinusitis, 
including headaches, the appellant has argued that this 
condition is the result of his exposure to chemical and 
biological agents in Southwest Asia during his active duty in 
the Persian Gulf War.  The RO has not adjudicated his claim 
as one involving undiagnosed illnesses incurred as a result 
of service in the Southwest Asia theatre of operations during 
the Persian Gulf War, under 38 C.F.R. § 3.317 (1999).

In addition, the Court has held that when aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that the appellant has been granted 
service connection for tinnitus and that there is medical 
evidence of record that tinnitus can worsen headaches.  
Judicial interpretation of the matter of secondary service 
connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether or not a service-connected 
disability either causes or aggravates another condition.  
See Allen v. Brown, id. There is no indication that the RO 
considered any application of the Allen decision to the 
question of whether or not any portion of the appellant's 
diagnosed sinusitis with headaches is part of, or related to, 
the tinnitus disability.  Adjudication on this basis is 
therefore indicated.

Third, the appellant submitted a timely Notice of 
Disagreement (NOD) with the assignment of an effective date 
of January 19, 1999 for the grant of service connection for 
the appellant's tinnitus disability.  It appears that the RO 
has not acted upon the NOD.  In reviewing a similar factual 
scenario, the Court directed that where an appellant has 
submitted a timely NOD with an adverse decision and the RO 
did not subsequently issue a Statement of the Case (SOC) 
addressing the issue, the Board should remand the issue to 
the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  The Board, accordingly undertakes such 
action, although the Board has no jurisdiction of this issue 
in this case.

Therefore, the issue of entitlement to an effective date 
earlier than January 19, 1999 for the grant of service 
connection for the appellant's tinnitus disability must be 
remanded to the RO for issuance of an SOC which addresses 
that issue.

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim for 
service connection for left ear hearing loss and to ensure 
full compliance with due process requirements, this case is 
REMANDED for the following actions: 

1.  The RO should request that the 
appellant furnish the names and addresses 
of any other private and VA health care 
providers who have treated him for his 
left ear hearing loss.  The RO should, in 
addition, procure duly executed 
authorization for the release of private 
medical records.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records and 
clinical medical records of treatment 
accorded the appellant for his left ear 
hearing loss that are not already of 
record.  The RO should ensure that it has 
all obtainable treatment records of which 
it has knowledge.  In particular, the RO 
should obtain legible copies of all 
medical and clinical records of treatment 
accorded the appellant for his left ear 
hearing loss by Dr. Christian.

3.  The RO should schedule the appellant 
for another VA audiological examination 
to determine whether or not he currently 
exhibits left ear hearing loss.

If the veteran does exhibit left ear 
hearing loss, the examiner is requested 
to provide an opinion as to whether or 
not this hearing loss pre-existed active 
service.  The examiner should discuss the 
appellant's in-service audiometric 
testing results.

If the left ear hearing loss did not pre-
exist active service, the examiner is 
requested to provide an opinion as to 
whether it is as likely as not that the 
current left ear hearing loss is due to 
auditory trauma the appellant experienced 
while on active service.

If the left ear hearing loss is found to 
have pre-existed active service, the 
examiner is requested to provide an 
opinion as to whether or not the left ear 
hearing loss has increased in severity 
and, if so, whether or not the increase 
is permanent and, if so, whether or not 
the increase in severity is due to 
natural progression of the disease or to 
auditory trauma incurred during active 
service.

All necessary tests and studies should be 
accomplished, and all clinical 
manifestations and findings should be 
reported in detail.  The claims file, to 
include any records obtained per this 
remand and a copy of this remand, must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should note in the examination 
report whether such a review of the 
claims file was made.  All findings, and 
the reasons and bases therefor, should be 
set forth in a clear and legible manner 
on the examination report.

4.  The RO should develop the appellant's 
claim for service connection for 
sinusitis, including headaches, as a 
claim for service connection for an 
undiagnosed illness incurred as a result 
of service in the Southwest Asia theatre 
of operations during the Persian Gulf 
War, under 38 C.F.R. § 3.317.

5.  The RO should prepare a statement of 
the case concerning the issue of 
entitlement to an earlier effective date 
for the grant of service connection for 
tinnitus.

6.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the appellant's claims for service 
connection for left ear hearing loss and 
for sinusitis and headaches, including as 
manifestations of an undiagnosed illness 
incurred as a result of service in the 
Southwest Asia theatre of operations 
during the Persian Gulf War, and 
determine whether the benefits sought may 
now be granted.  The readjudication 
should reflect consideration of the 
Court's holding in the Allen case.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of his case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  
38 C.F.R. § 3.158 and 3.655.  The appellant is further 
notified that following the statement of the case concerning 
the issues of entitlement to an earlier effective date for 
the service-connected tinnitus, he must perfect a timely 
appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.




The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 



